United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CAPTAIN JAMES A. LOVELL FEDERAL
HEALTH CENTER, N. Chicago, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 17-0877
Issued: September 21, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On March 13, 2017 appellant, filed a timely appeal from a February 23, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied
modification of a February 5, 2015 decision denying her occupational disease claim. The Board
docketed the appeal as No. 17-0877.
OWCP initially denied appellant’s occupational disease claim in a February 5, 2015
decision. In an undated appeal request form received on May 28, 2015 and postmarked
May 18, 2015, appellant requested an oral hearing. In a June 17, 2015 decision, OWCP
denied appellant’s request for an oral hearing because it was untimely filed. It also further
denied the request as the issues in the case could be adequately addressed by requesting
reconsideration and submitting new evidence. On October 13, 2015, appellant appealed to the
Board. In a March 15, 2016 decision, the Board affirmed the June 17, 2015 decision of OWCP.1
In an appeal request form dated August 31, 2016 and received on November 28, 2016, appellant
requested reconsideration of the February 5, 2015 OWCP merit decision which denied her
occupational disease claim. In a decision dated February 23, 2017, OWCP denied modification
of the decision dated February 5, 2015.

1

Docket 16-0046 (issued March 15, 2016).

Section 10.607(a) of the implementing regulations provides that an application for
reconsideration must be received within one year of the date of OWCP’s decision for which
review is sought.2 In this case, appellant sought review of the February 5, 2015 decision, but
her request for reconsideration was not received until November 28, 2016. Thus, her request for
reconsideration was received after the one-year time limitation from the date of the decision
being appealed.
OWCP will consider an untimely application f o r r e c on s i d e r a t i o n only if the
application demonstrates clear evidence of error on the part of OWCP in its most recent
decision. The application must establish, on its face, that such decision was erroneous.3
The Board has duly considered the matter and finds that appellant’s request for
reconsideration was untimely. Because appellant filed an untimely reconsideration request, the
case will be remanded to OWCP for application of the correct standard for reviewing untimely
reconsideration requests, the clear evidence of error standard.4 The standard utilized by OWCP
in its February 23, 2017 decision is appropriate only for timely reconsideration requests.5 After
such further development as OWCP deems necessary, it should issue an appropriate decision.
IT IS HEREBY ORDERED THAT the February 23, 2017 decision is set aside and the
case is remanded for further action consistent with this order.
Issued: September 21, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
2

20 C.F.R. § 10.607(a).

3

Id. at § 10.607. See also A.B., Docket No. 15-0521 (issued June 13, 2016).

4

Id. at § 10.607(b).

5

Id. at § 10.606(b).

2

